IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs November 7, 2006

                 STATE OF TENNESSEE v. TRAVIS YOUNG

                     Appeal from the Criminal Court for Shelby County
                     Nos. 03-05457, 03-05459 W. Otis Higgs, Jr., Judge


                  No. W2005-02593-CCA-R3-CD - Filed February 13, 2008


The Defendant, Travis Young, was convicted of two counts of aggravated robbery, three counts of
aggravated assault, two counts of reckless aggravated assault, and one count of intentionally evading
arrest. The trial court sentenced the Defendant to an effective sixteen-year sentence. On appeal, the
Defendant contends that the trial court erred when it: (1) classified him as a Range II offender; (2)
enhanced the Defendant’s sentences; and (3) imposed consecutive sentences. We affirm the
judgments of the trial court as modified, and we remand the case for entry of judgments consistent
with this opinion.

   Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed as
                                        Modified

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which JERRY L. SMITH and JAMES
CURWOOD WITT, JR ., JJ., joined.

Phyllis Aluko and Robert Jones (on appeal), and Timothy Albers (at trial), Memphis, Tennessee, for
the Appellant, Travis Young.

Robert E. Cooper, Jr., Attorney General and Reporter; Brian Clay Johnson, Assistant Attorney
General; William L. Gibbons, District Attorney General; Paul Goodman, Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                            OPINION
                                      I. Procedural History

        This case arises from the Defendant’s robbing and shooting of Christopher Bridges, the
victim, and his subsequent fleeing from police in the victim’s car. In case number 03-05459, which
involved the shooting and robbery, a jury convicted the Defendant of two counts of aggravated
robbery, a Class B felony, and one count of aggravated assault, a Class C felony. The trial court
merged the Defendant’s two aggravated robbery convictions and sentenced the Defendant as a
Range I offender to ten years. The trial court sentenced the Defendant as a Range II offender to six
years for his aggravated assault conviction, and it ordered the sentences to run concurrently.
       In case number 03-05457, which involved charges stemming from the Defendant’s fleeing
from police in a high speed chase after the shooting and colliding with two police cars, a jury
convicted the Defendant of two counts of aggravated assault, a Class C felony, two counts of
reckless aggravated assault and one count of intentionally evading arrest, Class D felonies. The trial
court sentenced the Defendant as a Range II offender to an effective six-year sentence. The
sentences from case numbers 03-05457 and 03-05459 were run consecutively, for a total effective
sixteen-year sentence.

        The Defendant appealed his convictions and sentences to this Court. State v. Travis Young,
No. W2004-01752-CCA-R3-CD, 2005 WL 1541854 (Tenn. Crim. App., at Jackson, Mar. 1, 2005),
no Tenn. R. App. 11 application filed. On appeal, this Court affirmed the Defendant’s convictions
but remanded his case for re-sentencing because the trial court failed to make specific findings
supporting its imposition of consecutive sentences. Id. at *8. This Court further concluded that the
record did not support the trial court’s classification of the Defendant as a Range II offender when
it sentenced him for his Class C and D felony convictions. Id. at *6. We requested that the trial
court, among other things, “state the specific facts supporting each enhancement factor, and
articulate how the mitigating and enhancement factors have been evaluated and balanced in
determining the length of the Defendant’s sentences.” Id. at *8. On remand, the trial court
conducted another sentencing hearing and reapplied the exact terms of the Defendant’s original
sentence without articulating specific findings of fact or articulating how the enhancement and
mitigating factors were evaluated, as was requested by this Court.

                                              II. Facts

       In the Defendant’s first appeal of this case, we recited the facts involved in the case as
follows:

               Christopher Bridges testified that he knew Defendant only by his nickname
       “T-Money.” On February 25, 2003, Mr. Bridges picked Defendant up at his house
       in Memphis around 10:00 a.m., and the two men went to lunch at Church’s Chicken,
       a restaurant. Mr. Bridges said that it had been snowing, and the restaurant’s dining
       room was closed. Mr. Bridges bought food at the drive-through window, and the
       two men went to the Southern Sun Motel to eat their lunch. Mr. Bridges explained
       that he did not want to drive around in the snow.

               During lunch, Defendant went into the bathroom. When he returned, he was
       armed with a revolver. Defendant told Mr. Bridges to give him his money, jewelry
       and car keys. After Mr. Bridges complied with the demands, Defendant left the
       motel room and told Mr. Bridges not to come out of the room or he would “blow
       [his] head off.” Mr. Bridges, however, followed Defendant to Mr. Bridges’ car and
       asked Defendant to at least return his driver’s license and other keys. Defendant shot
       Mr. Bridges in the leg twice and drove off. Mr. Bridges said he owned a white 1994
       Mazda 626.


                                                 -2-
       On cross-examination, Mr. Bridges said that he had known Defendant for
about two months, and the two men were becoming friends. Mr. Bridges said that
he had been to the Southern Sun Motel before, but not with Defendant.

        On February 27, 2003, Officer Harold Tellez with the Memphis Police
Department and Officer Jeffrey Jensen with the Shelby County Sheriff’s Department
were riding patrol together in an unmarked police car. They had previously received
information from the West Precinct Task Force concerning the stolen Mazda,
including the vehicle’s license plate number and a picture of Defendant. The officers
spotted a white Mazda traveling south on Elvis Presley Boulevard. Officer Jensen
pulled in behind the Mazda, and Officer Tellez verified that the vehicle’s license
plate number matched Mr. Bridges’ license plate number. Officer Jensen activated
his emergency equipment, but Defendant refused to pull over. The cars reached an
intersection, and Defendant slammed on his brakes. Officer Jensen’s vehicle and
another police car which had joined the pursuit swerved to miss Defendant’s vehicle,
and both police cars ended up in front of the Mazda. Defendant drove between the
two police cars, hitting Officer Jensen’s vehicle in the process.

        Officer Jensen and Officer Tellez continued to follow Defendant. Defendant
turned abruptly onto an entrance ramp to the interstate, and Officer Jenson’s vehicle
spun out of control when he attempted to follow. The vehicle stopped in the mud
next to the road. Officer Tellez pushed the vehicle back onto the ramp, and the two
rejoined the chase.

       Defendant drove toward the Mississippi state line. Several Mississippi police
vehicles had set up a roadblock across the interstate near the state line. When
Defendant spotted the roadblock, he made a u-turn and headed back to Memphis.
When Officer Jensen attempted to turn around, his vehicle got stuck in the wet
ground on the median.

        Officer Tellez said that he was concerned that he and Officer Jensen were
going to be injured during the chase. He said that the chase occurred around 7:00
p.m or 8:00 p.m., and there was “a lot of” traffic on the road, especially the interstate.
Both officers said they were trained to handle pursuit situations.

        Officer Casey Kirby with the Memphis Police Department said that he
became the first vehicle in line behind the Mazda when Defendant exited the
interstate after the u-turn near the state line. Officer Kirby was driving a marked
police car and had activated his emergency equipment. Defendant kept braking
sharply in an attempt to make Officer Kirby’s car strike the Mazda in the rear.

        Defendant entered the interstate again, and Officer Kirby was able to pull up
beside Defendant. Defendant swerved his vehicle into Officer Kirby’s, causing the
police car to crash into the guard rail. Defendant’s car spun around because of the

                                           -3-
       impact, and the Mazda stopped facing the wrong way on the interstate. Officer
       Kirby said that at times during the pursuit he was driving around 125 miles per hour.

              Officer Carolyn Chambers with the Shelby County Sheriff’s Department was
       driving an unmarked police car behind Officer Kirby’s vehicle. She said that
       Defendant’s vehicle hit her car head on. Her air bags deployed but she managed to
       get out of the car. Officer Chambers said that Defendant frequently braked his
       vehicle during the pursuit, trying to get the police cars to hit the Mazda in the rear.
       Officer Chambers said that Defendant had the volume of the Mazda’s radio turned
       up, and he was talking on his cell phone as he drove.

               Officer Greg Tacker with the Memphis Police Department said that between
       forty and fifty police vehicles were ultimately involved in the chase. Officer Tacker
       said that at times the vehicles involved were driving between 100 and 110 miles per
       hour. Officer Tacker saw the Mazda strike Officer Kirby’s car. Officer Tacker said
       that only one person exited the Mazda when it stopped. Defendant ran across the
       interstate and down an embankment. He was attempting to climb the chain link
       fence surrounding the interstate when police dogs brought him down. Officer Tacker
       handcuffed and searched Defendant. He did not find any drugs or weapons on
       Defendant.

               Officer Norman Peter Benjamin searched Defendant when he was brought
       to the Regional Medical Center for treatment of his dog bites. Officer Benjamin said
       he found various items with Mr. Bridges’ name, an earring, and a ring in Defendant’s
       pockets.

              Officer Richard Phillips knew that Defendant used the nickname “T-Money.”
       He included Defendant’s photograph in a line-up which was shown to Mr. Bridges.
       Mr. Bridges identified Defendant as the man who robbed him and stole his car.


Young, 2005 WL 1541854, at *1-3.

                                    III. Re-sentencing Hearing

       The presentence report shows that the Defendant has been convicted of four misdemeanor
criminal offenses since reaching the age of majority. The record also reflects two judgments of
conviction against the Defendant for two felonies: theft of property over $10,000; and theft of
property over $500.

         At the Defendant’s re-sentencing hearing, the Assistant District Attorney asked the trial court
to impose the same sentence and reiterated the facts of the underlying case. The ADA argued that
the trial court should sentence the Defendant as a Range II offender for his Class C and D felony
convictions on account of his two prior theft convictions. The ADA requested a sentence of six

                                                  -4-
years for each of the Defendant’s Class C and D felony convictions in case numbers 03-05457 and
03-05459. Then he asserted that the Defendant showed no hesitation in risking others’ lives, that
the Defendant shot Bridges in cold blood and that the subsequent high speed pursuit could have
caused any number of fatalities to police officers or to civilians. The ADA asked the trial court to
sentence the Defendant as a dangerous offender and to run his sentences in case numbers 03-05457
and 03-05459 consecutively. Defense counsel contended that the Defendant should receive the
minimum sentences for his convictions, that the Defendant’s age of twenty-five should be
considered as a mitigating factor, and that the State failed to meet its burden to show that the
Defendant’s sentences should run consecutively to each other.

       The trial court concluded that:

              It was a particularly gruesome case, involving tremendous punishment. This
       man was shot, I mean, I don’t have to rehash those facts. But, I’m going to submit
       to you a sentencing finding of fact. You might fill that out and submit it to me.

               And I’ll sentence the Defendant appropriately and will allow him to appeal
       the sentencing. So, as soon as you get it filled out, I’ll sentence him appropriately.
       ...

        Within the record are sentencing findings of fact forms signed by the trial court for each
count of both indictments. These forms identify the mitigating and enhancement factors that the trial
court applied to the Defendant’s sentence, the factors used to impose consecutive sentences, and the
factors used to determine that the Defendant was not entitled to receive probation. On the
sentencing finding of fact forms, the trial court judge marked that he considered all the relevant
factors when determining that the Defendant was not entitled to alternative sentencing. The trial
court re-sentenced the Defendant as a Range II offender for his Class C and D felony convictions.
In case number 03-05457, the trial court re-sentenced the Defendant to six year sentences at thirty-
five percent for his convictions of two counts of aggravated assault, two counts of reckless
aggravated assault, and one count of intentionally evading arrest. The sentencing finding of fact
forms indicate that the trial court applied the following enhancement factors to the Defendant’s
sentences pursuant to Tennessee Code Annotated section 40-35-114 (2003): enhancement factor (2),
that the defendant has a previous history of criminal convictions or criminal behavior in addition to
those necessary to establish the appropriate range; enhancement factor (11), that the defendant had
no hesitation about committing a crime when the risk to human life was high; and enhancement
factor (17), that the crime was committed under circumstances under which the potential for bodily
injury to a victim was great. In count five of indictment number 03-05457, the conviction for a
Class D felony intentionally evading arrest, the trial court applied the enhancement factors listed
above as well as enhancement factor (3), that the offense involved more than one victim.

         In indictment number 03-05459, the trial court re-sentenced the Defendant to ten years, as
a Range I offender, for his merged aggravated robbery convictions and to six-years, as a Range II
offender, for his aggravated assault conviction. The sentencing-finding-of-fact-forms indicate that
the trial court applied the following enhancement factors to both sentences: enhancement factor (2),

                                                -5-
that the defendant has a previous history of criminal convictions or criminal behavior in addition to
those necessary to establish the appropriate range; enhancement factor (7), that the personal injuries
inflicted upon or the amount of damage to property sustained by or taken from the victim was
particularly great; enhancement factor (11), that the defendant has no hesitation about committing
a crime when the risk to human life was high; and enhancement factor (17), that the crime was
committed under circumstances under which the potential for bodily injury to a victim was great.
According to the sentencing finding of fact forms, the trial court ordered the Defendant’s sentences
for case numbers 03-05457 and 03-05459 to run consecutively because the Defendant is a dangerous
offender whose behavior indicates little or no regard for human life, and no hesitation about
committing a crime in which the risk to human life is high. See Tenn. Code Ann. § 40-35-115(4).

                                                IV. Analysis

         On appeal, the Defendant contends that the trial court erred when it sentenced him. He
argues that the trial court improperly classified him as a Range II offender, improperly applied
enhancement factors, and failed to weigh the mitigating factor demonstrated in the record. The
Defendant further argues that the trial court erred when it imposed consecutive sentences based on
the fact that he was a dangerous offender. The State concedes that the trial court improperly applied
some enhancement factors, but it contends that other enhancement factors apply and that the trial
court properly enhanced the Defendant’s sentences to the proper amount of time to be served. The
State also argues that the trial court properly found that the Defendant was a Range II offender for
his Class C and D felony convictions and that the record supports the trial court’s decision to run
the Defendant’s sentences consecutively.

        When a defendant challenges the length, range or manner of service of a sentence, this Court
has the duty to conduct a de novo review on the record with a presumption that “the determinations
made by the court from which the appeal is taken are correct.” Tenn. Code Ann. § 40-35-401(d)
(2003)1. As the Sentencing Commission Comments to this section note, the appealing party now
bears the burden to show that the sentencing is improper. Tenn. Code Ann. § 40-35-401, Sentencing
Comm’n Cmts. This means that if the trial court followed the statutory sentencing procedure, made
findings of facts that are adequately supported in the record and gave due consideration and proper
weight to the factors and principles that are relevant to sentencing under the 1989 Sentencing Act,
Tennessee Code Annotated section 40-35-103 (2003), we may not disturb the sentence even if a
different result was preferred. State v. Ross, 49 S.W.3d 833, 847 (Tenn. 2001). The presumption
does not apply to the legal conclusions reached by the trial court in sentencing a defendant or to the
determinations made by the trial court that are predicated upon uncontroverted facts. State v. Dean,
76 S.W.3d 352, 377 (Tenn. Crim. App. 2001); State v. Butler, 900 S.W.2d 305, 311 (Tenn. Crim.
App. 1994); State v. Smith, 891 S.W.2d 922, 929 (Tenn. Crim. App. 1994).

        “To facilitate appellate review, the trial court ‘must place on the record its reasons for

        1
          W e note that on June 7, 2005, the General Assembly amended Tennessee Code Annotated sections 40-35-
102(6), -114, -210, -401. See 2005 Tenn. Pub. Acts ch. 353, §§ 1, 5, 6, 8. However, the amended code sections are
inapplicable to the Defendant’s appeal.

                                                      -6-
arriving at the final sentencing decision, identify the mitigating and enhancement factors found, state
the specific facts supporting each enhancement factor found, and articulate how the mitigating and
enhancement factors have been evaluated and balanced in determining the sentence.’” State v.
Imfeld, 70 S.W.3d 698, 704 (2002). Because the trial court failed to make the specific findings of
fact required and failed to articulate how the enhancement and mitigating factors were evaluated,
we observe as a preliminary matter that there is not an affirmative showing in the record that the trial
court adequately considered the sentencing principles; therefore, we will review the trial court’s
determinations de novo without a presumption of correctness. See Tenn. Code Ann. § 40-35-401(d);
State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991).

         In conducting a de novo review of a sentence, we must consider: (a) any evidence received
at the trial and/or sentencing hearing; (b) the presentence report; (c) the principles of sentencing; (d)
the arguments of counsel relative to sentencing alternatives; (e) the nature and characteristics of the
offense; (f) any mitigating or enhancement factors; (g) any statements made by the defendant on his
or her own behalf; and (h) the defendant’s potential or lack of potential for rehabilitation or
treatment. See Tenn. Code Ann. § 40-35-210 (2006); State v. Taylor, 63 S.W.3d 400, 411 (Tenn.
Crim. App. 2001). The party challenging a sentence imposed by the trial court has the burden of
establishing that the sentence is erroneous. Tenn. Code Ann. § 40-35-401 (2006), Sentencing
Comm’n Cmts.

        Initially, we note that, applicable to this case, unless there are enhancement factors present,
the presumptive sentence to be imposed for a Class B, C, or D felony is the minimum in the range.
Tenn. Code Ann. § 40-35-210(c) (2003). Our sentencing act provides that procedurally, the trial
court, or this Court upon a de novo review, is to increase each sentence within the range based upon
the existence of enhancement factors and, then, reduce the sentence as appropriate for any mitigating
factors. Tenn. Code Ann. § 40-35-210(d), (e) (2003).

                                     A. Case Number 03-05459

       We begin our review of the Defendant’s sentences with his offenses in case number 03-
05459 because they occurred first in time. First, we must address the Defendant’s applicable range.
A Range I standard offender is simply defined as a defendant who is, in pertinent part, not sentenced
as a multiple offender. Tenn. Code Ann. § 40-35-405(a)(1) (2006). As pertinent to the Defendant,
“[Range II] ‘multiple offender’ is a defendant who has received . . . [a] minimum of two (2) but not
more than four (4) prior felony convictions within the conviction class, a higher class, or within the
next two lower felony classes . . . .” Tenn. Code Ann. § 40-35-106(a)(1). “In determining the
number of prior convictions a defendant has received: (1) ‘Prior conviction’ means a conviction for
an offense occurring prior to the commission of the offense for which the defendant is being
sentenced . . . .” Tenn. Code Ann. § 40-35-106(b)(1).

       The convictions in this case are for two counts of aggravated robbery, a Class B felony, and
one count of aggravated assault, a Class C felony. The Defendant has two previous felony theft
convictions: one Class E Felony conviction for theft of property over $500; and one Class C felony
conviction for theft of property over $10,000. Because the Defendant has only one applicable

                                                  -7-
felony, he is a Range I offender as to the aggravated robbery, a Class B felony. However, we
conclude that the Defendant is a Range II offender for sentencing purposes as to the aggravated
assault, a Class C felony. As such, the applicable sentence range for his two merged aggravated
robbery convictions is “not less than eight (8) nor more than twelve (12) years . . . .” Tenn. Code
Ann. § 40-35-112(a)(2). The applicable sentencing range for the Defendant’s aggravated assault
conviction is “not less than six (6) nor more than ten (10) years . . . .” Id. at § -112(b)(3).

        We now turn to decide which enhancement factors are applicable to the Defendant’s
sentence. Recently, in State v. Gomez, the Tennessee Supreme Court determined that, under the
1989 Sentencing Act, judges may, without jury findings, only enhance a defendant’s sentence based
on prior criminal convictions or admissions of criminal conduct by the Defendant. — S.W.3d —,
2007 WL 2917726, at *1 (Tenn. Sup. Ct., at Nashville, Oct. 9, 2007). Thus, we will only address
enhancement factor (2), that the Defendant has a previous history of criminal convictions in addition
to those necessary to establish his range. We find this enhancement factor applies to enhance his
sentences for all three convictions. In drawing this conclusion, we rely in part upon the Defendant’s
prior record. In addition to the two felony convictions that established the Defendant’s range, he
has four misdemeanor convictions.

       The Defendant offered in mitigation that “because of youth . . . he lacked substantial
judgment in committing the offense. See Tenn. Code Ann. § 40-35-113(6). The record reflects that
the Defendant was twenty-five at sentencing, and he did not demonstrate on the record how his age
impacted his judgment. We conclude, therefore, that this mitigating factor is inapplicable.

       We afford the one applicable enhancement factor great weight and find that there are no
applicable mitigating factors. Accordingly, we sentence the Defendant to ten years, the midpoint
sentence within his range, Range I, for his merged aggravated robbery convictions. We sentence
him to six years for his aggravated assault conviction, Range II. These sentences will run
concurrently with each other for an effective ten year sentence.

                                   B. Case Number 03-05457

         In case number 03-05457, the Defendant was convicted of two counts of aggravated assault,
a Class C felony, two counts of reckless aggravated assault and one count of intentionally evading
arrest, both Class D felonies. As previously explained, the Defendant is a Range II offender for
Class C and D felonies. Therefore, the applicable sentencing range for his Class C felony conviction
is six to ten years and is four to eight years for his Class D felony convictions. Tenn. Code Ann. §
40-35-112(b)(3) & (4). Again, we initially note that, unless there are enhancement factors present,
the presumptive sentence to be imposed for a Class C or D felony is the minimum in the range.
Tenn. Code Ann. § 40-35-210(c) (2003). This Court upon a de novo review is to increase each
sentence within the range based upon the existence of the enhancement factor and, then, reduce the
sentence as appropriate for any mitigating factors. Tenn. Code Ann. § 40-35-210(d), (e) (2003).

       We now turn to decide what enhancement and mitigating factors apply to the Defendant’s
sentence. For the reason previously discussed, only enhancement factor (2), that the Defendant has

                                                -8-
a previous history of criminal convictions in addition to those necessary to establish his range,
applies to enhance his sentences for all five convictions. In applying this enhancement factor, we
again note that the Defendant has been convicted of four misdemeanors and two felonies.

        As previously discussed, no mitigating factors apply. Accordingly, we sentence the
Defendant to seven years, one year above the presumptive minimum, for his two aggravated assault
convictions based upon the application of the enhancement factor. We sentence the Defendant to
five years for both his reckless aggravated assault convictions based upon the application of the
enhancement factor. Finally, we sentence the Defendant to four years for his intentionally evading
arrest conviction, affording the one applicable enhancement factor little weight. These sentences
are to be served concurrently, for an effective seven-year sentence.

                                   C. Consecutive Sentences

        We now turn to decide whether the Defendant’s sentences in cases 03-05457 and 03-05459
should be served concurrently or consecutively. A trial court may impose consecutive sentences if
the State proves by a preponderance of the evidence that the offender meets at least one of the
following criteria:

       (1) The defendant is a professional criminal who has knowingly devoted such
       defendant’s life to criminal acts as a major source of livelihood;
       (2) The defendant is an offender whose record of criminal activity is extensive;
       (3) The defendant is a dangerous mentally abnormal person so declared by a
       competent psychiatrist who concludes as a result of an investigation prior to
       sentencing that the defendant’s criminal conduct has been characterized by a pattern
       of repetitive or compulsive behavior with heedless indifference to consequences;
       (4) The defendant is a dangerous offender whose behavior indicates little or no
       regard for human life, and no hesitation about committing a crime in which the risk
       to human life is high.
       (5) The defendant is convicted of two (2) or more statutory offenses involving sexual
       abuse of a minor with consideration of the aggravating circumstances arising form
       the relationship between the defendant and victim or victims, the time span of the
       defendant’s undetected sexual activity, the nature and scope of the sexual acts and
       the extent of the residual, physical and mental damage to the victim or victims;
       (6) The defendant is sentenced for an offense committed while on probation; or
       (7) The defendant is sentenced for criminal contempt.

Tennessee Code Annotated section 40-35-115(b)(1)-(7) (2003). In the case under submission, the
trial court found that the Defendant was a dangerous offender whose behavior indicates little or no
regard for human life, and no hesitation about committing a crime in which the risk to human life
is high. We conclude that the evidence in the record supports this finding.

      Indeed, the Defendant’s conduct indicates that he has little regard for human life. The
Defendant robbed the victim at gunpoint, stole his car, and then shot him in the leg when leaving.

                                                -9-
He then was involved in a high speed chase through secondary roads and onto the interstate. The
Defendant ignored stop signs while driving on the secondary roads, and drove between fifty and
fifty-five miles per hour in residential areas, and sixty to sixty-five miles per hour in business
districts. The Defendant swerved his vehicle, ran a police car into a guard rail, and braked hard at
an intersection, causing a vehicle to spin around. Eventually the chase involved forty to fifty
different police officers. The chase occurred around 7:00 p.m. or 8:00 p.m.,when traffic was heavy,
particularly on the interstate. Thus, the trial court was correct when it determined that the Defendant
was a dangerous offender.

        However, simply finding the Defendant to be a “dangerous offender” is insufficient to
support consecutive sentences. In State v. Wilkerson, 905 S.W.2d 933 (Tenn. 1995), our Supreme
Court set forth additional requirements for consecutive sentences when the defendant is a
“dangerous offender”: the trial court must also find: (1) “that an extended sentence is necessary to
protect the public against further criminal conduct by the defendant”; (2) “that the consecutive
sentences . . . reasonably relate to the severity of the offenses committed”; and (3) they are
congruent with the general principles of sentencing. Id. at 939. The requirement of additional
findings when the defendant is a “dangerous offender” “arises from the fact that of all of the
categories for consecutive sentencing, the dangerous offender category is the most subjective and
most difficult to apply.” State v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999). The other categories for
consecutive sentencing have “self-contained limits”; thus, the additional findings are limited to cases
involving consecutive sentencing of “dangerous offenders.” Id.

       In applying these additional factors, we conclude that an effective sentence of seventeen
years reasonably relates to the severity of the offenses committed by the Defendant and that
consecutive sentencing is necessary to protect the public. We also find consecutive sentencing to
be consistent with the general principles of sentencing. Therefore, we conclude that the Defendant’s
sentences in case number 03-05459 shall run consecutively with his sentences in case number 03-
05457, for an effective seventeen-year sentence.

                                          IV. Conclusion

       After reviewing the record and applicable authority, we modify the judgments of the trial
court and remand the case for the entry of judgments consistent with the opinion of this Court.


                                                            ________________________________
                                                            ROBERT W. WEDEMEYER, JUDGE




                                                 -10-